DETAILED ACTION
This action is in response to the initial filing of Application no. 16/460,617 on 07/02/2019.
Claims 1 – 20 are still pending in this application, with claims  1 and 11 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 (with dependent claims 5 and 6) and 14 (with claims 15 and 16) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior art fails to teach or suggest in reasonable combination the limitations recited in claims 4 and 14.  For example. Moon (cited below) discloses generation emotion models by applying first predicted values to a weight model, yet fails to teach the emotion models comprise values for a plurality of emotions (pg. 108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10 - 12, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Kalinli-Akbacak (US 2014/0112556) in view of Osotio et al. (US 2018/0101776) (“Osotio”) and further in view of Mate Labs (“Everything you need to know about Neural Networks”).
For claims 1 and 11, Kalinli-Akbacak discloses an electronic device (Abstract) comprising: a memory (Fig.7, 702) storing a model (machine learning classifier Ef, [0043]); and at least one processor (Fig.7, 701) configured to: obtain first multimedia (audio, visual) data regarding the person (one or more acoustic features, visual features, linguistic features may of a user may be derived from signals obtained by one or more sensors, Fig.1A, 102 - 113 and Fig.1D, 105, 107, 109, 111 and 113;  [0020 – 0027] [0029] [0043]); obtain a plurality of first predicted values for the person by applying at least a part of the first multimedia data to each of a plurality of models (classifiers Fig.1D, 108A, 108V, 108L) configured to predict an emotion of a person (estimated emotional states EA, EV, EL, EP, Fig.1D, [0043]); obtain a first emotion information of the person by applying the predicted values to the model (the estimated emotional states obtained in parallel from the difference classifiers are fused by applying the output of these classifiers as input to the fusion classifier, EF, [0043]); obtain second multimedia data regarding the person,  Yet, Kalinli-Akbacak fails to teach the following: the model is a weight model that adjusts a plurality of predicted values obtained for the plurality of neural network models; the plurality of models are neural network models; a first emotion information of the person is obtained by applying the plurality of first predicted values to the weight model; feedback information is obtained with respect to the first emotion information of the person; the weight model is updated by using the feedback information; second multimedia data regarding the person is obtained; a plurality of second predicted values for the person is obtained by applying at least a part of the second multimedia data to each of the plurality of neural network models; and a second emotion information of the person is obtained by applying the plurality of second predicted values to the weight model updated using the feedback information.
However, Kalinli- Akbacak further discloses that the model (machine learning algorithm) and plurality of models (machine learning algorithm) can be a weight model (machine learning algorithms include neural networks, [0039] [0043]).
Moreover Osotio discloses a method for extracting an emotional state from device data (Abstract), wherein feedback information with respect to an emotion information of a person (emotional state) is obtained from a person (Fig.2, 208 and Fig.3, 312; [0044 -0046] [0048] [0049] [0074]); an emotional state model comprising a neural network which receives a set of  multimedia data for a user and extracts and emotional state ([0019] [0022] [0023] [0031] [0032]) is updated using the feedback information (the emotional state model is updated based on the data indicative of feedback, [0044 – 0049] [0050] [0051] [0060] [0061] [0088 – 0095]); and the updated weight model is used to determine a second emotion information (an updated emotional state is extracted from enriched data through a personalized emotional state model… the enriched data is presented to the updated emotional state model for the user and an updated emotional state is extracted from the data, wherein the enriched data is second multimedia information, e.g. interaction data of a team member at a point after the start of the call, [0020 -0023] [0031 – 0034] [0087 – 0090] and  claim 2).
Furthermore, Mate Labs discloses a neural network, wherein input values are adjusted by multiplying the inputs by a weight (Neuron, Hidden Layer, Weights, Forward Propagation)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Kalinli- Akbacak’s invention in the same way that Osotio’s  and Mate Labs’ inventions have been improved to achieve the following predictable results for the purpose of improving the ease of interaction between a machine and user by considering the emotional state of the user  (Kalinli-Akbacak, [0002]) (Osotio, [0002] [0012 – 0014]): the model is a weight model that adjusts a plurality of predicted values  obtained for the plurality of neural network models (input); the plurality of models are neural network models; feedback information is obtained with respect to the first emotion information of the person; the plurality of neural network models and weight model which receive multimedia data and output an emotional state are an emotional state model, wherein updating the emotional state model by using the feedback information further comprises updating the weight model; multimedia data including second multimedia data regarding the person is obtained; and the updated weight model is used to determine a second emotion information by obtaining a plurality of predicted values including second predicted values for the person by applying at least a part of the second multimedia data to each of the plurality of neural network models and applying the plurality of second predicted values to the updated weight model.

For claims 2 and 12, Kalinli-Akbacak, Osotio and Mate Labs further disclose, wherein the at least one processor is further configured to, when updating the weight model, update a weight value for an emotion corresponding to the feedback information (Kalinli- Akbacak, the plurality of neural network models and weight model which receive multimedia data and output an emotional state are an  emotional state model, [0039] [0043]) (Osotio, the emotional state model is updated, [0044 – 0049] [0050] [0051] [0060] [0061] [0088 – 0095]) (Labs, the value of the weights of a neural network are adjusted to account for errors between predicted and expected output while learning, Back-Propagation)
For claims 7 and 17, Kalinli-Akback, Osotio and Mate Labs further disclose, wherein the at least one processor is further configured to, when obtaining the feedback information, obtain the feedback information by applying the feedback of the person to at least one of the plurality of neural network models Kalinli- Akbacak, Ef is a neural network which predicts emotions, [0039] [0043]) (Osotio, [0044 – 0049] [0050] [0051] [0060] [0061] [0088 – 0095]) (Labs, the value of the weights of a neural network are adjusted to account for errors between predicted and expected output while learning, Back-Propagation)

For claims 8 and 18, Kalinli-Akback further discloses, wherein the multimedia data comprises two or more among image data, video data, audio data, text data, and graphic data regarding the person (Kalinli-Akback , one or more acoustic features, visual features, linguistic features may of a user may be derived from signals obtained by one or more sensors, Fig.1A, 102 - 113 and Fig.1D, 105, 107, 109, 111 and 113;  [0020 – 0027] [0029] [0043]).
For claims 10 and 20,  Osotio further discloses wherein the feedback information comprises at least one of a voice, a facial expression, an action (Osotio, [0037][0048]), or a biometric change of the person.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being obvious Kalinli-Akbacak (US 2014/0112556) in view of Osotio et al. (US 2018/0101776) (“Osotio”), and further in view of Mate Labs (“Everything you need to know about Neural Networks”) and further in view of Moon et al. (“Emotion Recognition Method Based on Multimodal Sensor Fusion Algorithm” (“Moon”).
For claims 3 and 13, the combination of Kalinli-Akback, Osotio and Mate Labs fails to teach, wherein the weight model comprises a weight value to be applied to predicted values obtained from the plurality of network models classified by emotion.
However, Kalinli-Akbacak discloses a second fusion method of determining an emotional state wherein the predicted values are combined  ([0043]).
Furthermore, Moon discloses a method for emotion recognition (Abstract), wherein an emotional state is determined by combining the predicted values (image and speech output) using a weight model  (image weight model and speech weight model) comprising weight values for an emotion which are applied to predicted values of emotions generated by a plurality of models (5.An Emotion Recognition using Multimodal Fusion Method, pg. 108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to substitute the fusion method disclosed by the combination of Kalinli-Akback, Osotio and Mate Labs with Moon’s fusion method so that the emotional state is alternatively determined by applying weight values to the predicted values obtained from the plurality of network models classified by emotion, wherein a weight model comprises the weight values for the purpose of improving the ease of interaction between a machine and user by considering the emotional state of the user  (Kalinli-Akbacak, [0002]) (Osotio, [0002] [0012 – 0014]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being obvious over Kalinli-Akbacak (US 2014/0112556) in view of Osotio et al. (US 2018/0101776) (“Osotio”), and further in view of Mate Labs (“Everything you need to know about Neural Networks”) and further in view of Ravi et al. (US 2020/0125956) (“Ravi”).
For claims 9 and 19, the combination of Kalinli-Akback, Osotio and Mate Labs fails to teach, wherein the plurality of neural network models are selectively downloaded from an external server based on characteristic information of the person.
However, Ravi discloses a method for developing applications (Abstract), wherein an emotion detection model is downloaded to a device based on the characteristic of a user ([0060] [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Kalinli-Akback, Osotio and Mate Labs with Ravi’s teachings so that plurality of neural network models (emotion detection models) are selectively downloaded based on characteristic information of the person or the purpose of improving the ease of interaction between a machine and user by considering the emotional state of the user  (Kalinli-Akbacak, [0002]) (Osotio, [0002] [0012 – 0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/            Primary Examiner, Art Unit 2657